Citation Nr: 1412685	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of disability benefits in the amount of $43,319.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Debt Management Center in Fort Snelling, Minnesota.  Jurisdiction over this case was subsequently transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and that office forwarded the appeal to the Board.

The Veteran appeared and provided testimony before the undersigned in March 2011.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's electronic claims files and has considered the records contained therein in the decision below.  


FINDINGS OF FACT

1.  The Veteran was awarded non-service-connected pension benefits effective July 12, 2004.

2.  In May 2006, the Veteran was incarcerated.  He did not report his incarceration to the VA.  

3.  The Veteran's failure to report his incarceration is the sole cause of the overpayment.

4.  The preponderance of the evidence shows the Veteran intentionally misrepresented his incarceration status to the VA.




CONCLUSION OF LAW

The criteria for waiver of recovery of the $43,319 overpayment have not been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.956(a), 1.962, 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court), however, has consistently held that the VCAA notice provisions do not apply in waiver cases.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his request for a waiver of overpayment.  The Board concludes from this review that the requirements for the fair development of the claim have been met.

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $43,319.  He argues that while incarcerated, he could not communicate with the VA, he asked his niece to report his incarceration to the VA, he did not know that his niece did not report his incarcerated status to VA and thus, did not know that VA was still paying his benefits.  He asserts that his niece may have taken his VA funds, and he has not been able to establish contact with his niece.  He argues that to require repayment of the debt would be unfair and cause undue hardship.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper  v. Derwinski, 1 Vet. App. 430 (1991). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) .

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  

Only one of the three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c).  In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a Veteran is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).

VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows that the Veteran was awarded non-service connected pension benefits effective July 12, 2004.  He was informed of the award via a September 2004 letter.  Attached to the award letter was a copy of VA Form 21-8768, which notified the Veteran that, among other things, his benefits would be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for a felony.  The record further reflects that the Veteran was incarcerated on May 3, 2006 due to a parole violation; and he was released in May 2009.  

At the March 2011 hearing he testified that upon being incarcerated, he could not communicate with the VA and he asked his niece to inform VA of his incarceration; however, she failed to do so.  He maintains that he was not aware that the VA was continuing to make non-service connection pension payments during his incarceration, thus he was unaware of the status of his benefits while incarcerated.  He further testified he has not been able to contact his niece.  He has not argued that he was not aware he needed to inform the VA of his incarceration.  

In February 2008, VA learned of the Veteran's imprisonment and informed him that his benefits should have been reduced beginning on the 61st day of his incarceration pursuant to 38 C.F.R. § 3.666.  In June 2008 the VA proposed to stop his pension payments.  In a September 2008 letter, the VA informed him his debt and/or amount of overpayment was $43,319.00.  

Since the Veteran did not inform VA of his incarceration and was paid full benefits from May 3, 2006 to May 7, 2009, the Board finds that the overpayment is valid.  Since the overpayment has been deemed valid, the Board must determine whether waiver is precluded by fraud, misrepresentation, or bad faith in the creation of the overpayment.  

In this case, after consideration of the record, the Board finds that there is evidence of misrepresentation of a material fact on behalf of the Veteran and, therefore, a waiver is precluded.  

In this regard, as noted, the Veteran has argued that while incarcerated, he could not communicate with the VA and he asked his niece to inform the VA of his incarceration; but, she failed to do so.  However, a review of the record shows that while he was incarcerated, the Veteran continued to pursue a pending service connection claim.  Indeed, the record shows that a hearing had been scheduled for December 2006 in relationship to that claim.  In a December 2006 letter, the Veteran's representative asked that the hearing be rescheduled as the Veteran had contacted him and informed him he would not be able to attend the hearing due to sickness in the family.  The Board finds that this evidence indicates an intent to misrepresent his status to the VA.  Significantly, the December 2006 letter from the Veteran's representative shows that the Veteran was intentionally keeping his incarceration concealed from the VA.  Rather than informing his representative of his incarceration, he stated that the need to reschedule the hearing was due to family sickness.  The Board finds this to be an intentional misrepresentation of a material fact by the Veteran with an intent to commit fraud against the government.  It is clear that the Veteran knew he needed to inform the VA of his incarceration and at the time, he was actively trying to conceal his incarceration from the VA.  

Moreover, it appears there is a continued effort on the Veteran's part to misrepresent the facts and commit fraud.  Indeed, it is clear that in December 2006, eight months after he had been incarcerated he was communicating with his representative.  The Veteran now alleges that he was not able to communicate with the VA during his incarceration.  However, the record clearly shows, he was actively communicating with his representative while incarcerated and continued to be aware of the contents of the VA's communications to him.  After all, he was aware that a hearing had been scheduled and asked that it be rescheduled.  Therefore, the Board finds that his current allegations that he could not communicate with the VA during his incarceration, to be a continued intentional misrepresentation of the facts with an intent to commit fraud.   

In view of the above, the Board concludes that the Veteran intentionally tried to conceal his incarceration from the VA, that there was a misrepresentation of a material fact with an intent to commit fraud during his incarceration, and that his intentional misrepresentation of the facts continues to the present.  Consequently, a waiver of recovery of that overpayment is automatically precluded.

Accordingly, as the Veteran committed a material misrepresentation of fact and acted in bad faith in the creation of the $43,319.00 benefits overpayment, waiver of recovery of this amount is precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962, 1.965.  Hence, the principles of equity and good conscience, such as any current financial hardship, are not applicable.  A material misrepresentation of fact and bad faith are shown by the preponderance of the evidence, and thus the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Waiver of recovery of overpayment is therefore denied.


ORDER

A debt was validly created by the overpayment of non-service-connected pension benefits in the amount of $43,319.

Waiver of the recovery of the overpayment of disability compensation benefits in the amount of $43,319 is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


